DETAILED ACTION
This Office Action is in response to the applicant's application filed August 30th, 2019. In virtue of this communication, claims 1-20 are currently presented in the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the second end" in lines 1 and 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 11 is understood to depend from claim 3. 

The terms "substantially a first hyperrectangle" and “substantially a second hyperrectangle” in claim 15 are a relative term which render the claim indefinite.  The term "substantially a hyperrectangle" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph 42 of the applicant’s original specification provides states the “the volume of the first die-receiving subframe 104 is, in this example, generally hyperrectangular in form. Similarly, the volume of the second die-receiving subframe 106 is, in this example, generally hyperrectangular in form.” What forms are encompassed by “generally hyperrectanglar”? Is a box without right angles generally or substantially hyperrectangular? Does generally hyperrectangular mean simply box like? For the purposes of examination, the terms “substantially a first hyperrectangle” and “substantially a second hyperrectangle” have been understood to be --a first box-- and --a second box--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagawa et al. (US 2011/0296904 A1; hereinafter Tagawa).

With respect to claim 1, Tagawa teaches a method of manufacturing a sensor device 1 in Figs. 1-5, the method comprising: 
providing a package 4 having a first die-receiving subframe volume 3 separated from a second die-receiving subframe volume 21 by a partition wall (part of 4 between 3 and 21) (see Figs. 1 and 2A and paragraphs 22, 27, 29); 
disposing an elongate sensor element 5 within the package 4 so as to extend from the first subframe volume 3 into the partition wall (part of 4 between 3 and 21), the elongate sensor element 5 residing substantially in the first subframe volume 3 (see Figs. 1-4B and paragraphs 22, 29); and 
filling the second subframe volume 21 with an encapsulant material (consisting of 17, 18, 31) (see Figs. 1-4B and paragraphs 23, 26, 27, 34; note potting material and resin used for 17, 18, 31).



With respect to claim 3, Tagawa teaches the method according to claim 1, further comprising: providing a sensing region (part of 5 exposed to 3) at a first end of the elongate sensor element 5 and an electrical contact (where wires 16 connect to 5) at a second end of the elongate sensor element 5 (see Figs. 1, 2A, 3A, and paragraphs 22, 23, 29, 31, 34).

With respect to claim 4, Tagawa teaches the method according to claim 3, wherein the second end of the elongate sensor element 5 extends sufficiently into the second subframe volume 21 so that at least part of the electrical contact (where wires 16 connect to 5) is accessible for connection within the second subframe volume 21 (see Figs. 1, 2A, 3A, and paragraphs 22, 23, 29, 31, 34).

With respect to claim 5, Tagawa teaches the method according to claim 1, further comprising: disposing a circuit 6 in the second subframe volume 21 (see Figs. 1, 2A, 3A, and paragraphs 23, 27, 30, 33).



With respect to claim 7, Tagawa teaches the method according to claim 5, further comprising: electrically coupling (by way of 16) the circuit 6 to the elongate sensor element 5 (see Figs. 1, 2A, 3A, and paragraph 34).

With respect to claim 8, Tagawa teaches the method according to claim 5, further comprising: wire bonding (by way of 16) with respect to the circuit 6 and the elongate sensor element 5 (see Figs. 1, 2A, 3A, and paragraph 34; 5 and 6 connected by bonding wire 16).

With respect to claim 10, Tagawa teaches the method according to claim 1, further comprising: electrically connecting the elongate sensor element 5 within the second subframe volume 21 (see Fig. 1, 2A, 3A, and paragraph 22, 27, 34, 35).

With respect to claim 11, the method according to Claim 3, wherein the second end of the elongate sensor element 5 protrudes into the second subframe volume 21; and the method further comprises: enveloping the second end of the elongate sensor element 5 with the encapsulant material (consisting of 17, 18, 31) (see Figs. 1-4B and paragraphs 23, 26, 27, 29, 34; note that 17 and 18 envelope 5).



With respect to claim 15, Tagawa teaches the method according to Claim 14, further comprising: forming the first cavity 3 as a first box; and forming the second cavity 21 as a second box (see Figs. 1, 2A, 2B, 4A, 4B, and paragraphs 22, 27, 29, 31, 35).

With respect to claim 16, Tagawa teaches the method according to Claim 14, further comprising: providing the first and second cavities (3 and 21) in stepped relation with respect to each other (see Figs. 1, 2A, 4A, and paragraphs 22, 27, 29, 31, 35; as best understood from paragraphs 40 of the applicant’s original disclosure this means that the first cavity is deeper than the second cavity; fig. 1 shows that 3 is deeper than 21).

With respect to claim 17, Tagawa teaches the method according to Claim 14, further comprising: forming the first and second cavities (3 and 21) so that the first cavity 3 is deeper than the second cavity 21 (see Figs. 1, 2A, 4A, and paragraphs 22, 27, 29, 31, 35; fig. 1 shows that 3 is deeper than 21).

With respect to claim 18, Tagawa teaches the method according to Claim 1, wherein the elongate sensor element 5 comprises an upper surface and a lower 

With respect to claim 20, Tagawa teaches a sensor device in Figs. 1-4B comprising: 
a package 4 having a first die-receiving subframe volume 3 separated from a second die-receiving subframe volume 21 by a partition wall (part of 4 between 3 and 21) (see Figs. 1 and 2A and paragraphs 22, 27, 29); 
an elongate sensor element 5 disposed within the package 4 so as to extend from the first subframe volume 3 into the partition wall (part of 4 between 3 and 21), the elongate sensor element 5 residing substantially in the first subframe volume 3 (see Figs. 1-4B and paragraphs 22, 29); wherein 
the second subframe volume 21 is enveloped with an encapsulant material (consisting of 17, 18, 31) (see Figs. 1-4B and paragraphs 23, 26, 27, 34; note potting material and resin used for 17, 18, 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tagawa et al. (US 2011/0296904 A1; hereinafter Tagawa) in view of Takebe et al. (US 5,115,292 hereinafter Takebe).

With respect to claim 9, Tagawa discloses the method according to Claim 5, wherein the package 4 comprises an internal lead contact terminal 7, and the circuit 6 is an integrated circuit 6; and the method further comprises: wire bonding the integrated circuit 6 to the elongate sensor element 5 and to the internal lead contact terminal 7 of the package 4 (see Fig. 5 and paragraphs 30, 33, 34, 39, 40; 7 is inside of 39 and 31).
Tagawa does not explicitly disclose wherein the integrated circuit is a driver integrated circuit. It is noted that the circuit chip 6 processes the electrical signal from the sensor chip 5 (see paragraph 30).
Takebe discloses a method of manufacturing a sensor device in at least Fig. 1(a) wherein a signal processing circuit processes a detected signal and supplies a drive signal to the stress sensing device 4 (see Fig. 1(a) and column 6, line 40-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the integrated circuit of Tagawa would be a driver integrated circuit as taught by Takebe because it is well known in the art that in sensor devices the signal processing circuits process detected signals and supply driving signals to the sensing device (see MPEP 2144 I and see Takebe column 6, line 40-44).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tagawa et al. (US 2011/0296904 A1; hereinafter Tagawa) in view of Kautz (US 2004/0189292 A1; hereinafter Kautz).

With respect to claim 12, Tagawa discloses the method according to Claim 11.
Tagawa does not explicitly disclose the method further comprising: forming a glob top with the encapsulant material. However, Tagawa does disclose where the bonding wire 16 is covered with a protected by a potting material 17 (see paragraph 34).
Kautz disclose a method in Figs. 1-3 further comprising: forming a glob top with the encapsulant material (see paragraph 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Tagawa would further comprise: forming a glob top with the encapsulant material as taught by Kautz because glob top material is analogous to a potting compound (see Kautz: paragraph 33).

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tagawa et al. (US 2011/0296904 A1; hereinafter Tagawa) in view of Tanaka et al. (US 2005/0284216 A1; hereinafter Tanaka).

With respect to claim 13, Tagawa discloses the method according to claim 1. 
Tagawa does not explicitly disclose the method further comprising: providing the elongate sensor element so as to comprise a membrane located in the first subframe volume.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Tagawa would further comprise: providing the elongate sensor element so as to comprise a membrane located in the first subframe volume as taught by Tanaka because it is well known in the art that airflow sensor chips include a thin portion of membrane for the sensing portion (see Tanaka: paragraph 26).

With respect to claim 19, Tagawa discloses the method according to claim 1
Tagawa does not disclose the method further comprising: forming the elongate sensor element as a pressure sensor. It is noted that Tagawa discloses an air flow rate measuring device (see Abstract).
Tanaka discloses an airflow sensor in at least Fig. 1. However, Tanaka also discloses that “Although the sensor equipment 100 is used for the airflow sensor, the sensor equipment 100 can be used for other sensors. For example, the sensor equipment 100 can be used for a humidity sensor, a gas sensor, a photo sensor, a pressure sensor, and a DPF (diesel particulate filter) sensor. Specifically, the sensor equipment 100 can be used for a sensor, which is required to have environmental resistance properties” (see paragraph 41).


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/J.M.K/Examiner, Art Unit 2829                                                                                                                                                                                                        


/SUE A PURVIS/           Supervisory Patent Examiner, Art Unit 2829